
	
		I
		111th CONGRESS
		1st Session
		H. R. 3002
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Boehner (for
			 himself and Mr. Cantor) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect all patients by prohibiting the use of data
		  obtained from comparative effectiveness research to deny coverage of items or
		  services under Federal health care programs and to ensure that comparative
		  effectiveness research accounts for advancements in personalized medicine and
		  differences in patient treatment response.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Targeted,
			 Individualized, and Effective New Treatments and Services (PATIENTS) Act of
			 2009 or the PATIENTS Act of 2009.
		2.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services—
				(1)shall not use data obtained from the
			 conduct of comparative effectiveness research, including such research that is
			 conducted or supported using funds appropriated under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), to deny coverage of an item or
			 service under a Federal health care program (as defined in section 1128B(f) of
			 the Social Security Act (42 U.S.C. 1320a–7b(f))); and
				(2)shall ensure that
			 comparative effectiveness research conducted or supported by the Federal
			 Government accounts for factors contributing to differences in the treatment
			 response and treatment preferences of patients, including patient-reported
			 outcomes, genomics and personalized medicine, the unique needs of health
			 disparity populations, and indirect patient benefits.
				(b)Rule of
			 constructionNothing in this section shall be construed as
			 affecting the authority of the Commissioner of Food and Drugs under the Federal
			 Food, Drug, and Cosmetic Act or the Public Health Service Act.
			
